DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-5, 8-10, 14, 15, and 20-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups I-IV, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/2021.
Applicant’s election without traverse of Group V, drawn to claims 24-27 and 31-33 in the reply filed on 11/22/2021 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24, 25, and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chary (US 9,680,035 B1) in view of Akram (US 5,674,785).
	Regarding claim 24, Chary discloses a method of fabricating a through-wafer-via structure; comprising (See Figs. 5-27, Abstract, will be mapped to Fig. 25 but all figures show aspects of device during fabrication, C19/L10-40):
	(a) providing a semiconductor wafer, wherein the semiconductor wafer comprises: a substrate (2505, see Fig. 25 comprising a front substrate surface and a back substrate surface)
	a plurality of heteroepitaxial layers overlying the front side surface (2504, note that while referred to as a single layer it can be formed of several solar subcells and furthermore discloses of subcells being several layer and a heteroepitaxial stack (C23/L5-15 and C23/L34-50 and C28/L14-25)
	a front surface contact (2502, electrical cap, C22/L44-63) overlying and electrically connected to the plurality of heteroepitaxial layers,
	an optical adhesive (2514, C22/L44-63) overlying the front surface contact and the plurality of heteroepitaxial layers (2504)

	(b) forming a via structure in a back surface of the substrate (see Fig. 24 via goes from back surface of substrate through to front surface).
	However, Chary does not discloses that the via is formed through multiple etching steps and is tiered.
	Akram discloses that a via can be formed in a single etching step (C7/L45-57 see Fig. 1) or can be formed so that different stages in the substrate (See Fig. 4E) through multiple etching steps (C7/25-45). Akram discloses that a through via structure 20B is formed within via structure 22 in a surface of a substrate (C7/L25-45).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the via of Chary by performing multiple etching steps that result in a through via formed in via as disclosed by Akram because as disclosed by Akram these are both known via designs for allowing placement of device layers and one of ordinary skill in the art could have substituted one known via design for another, and the results would be reasonably predictable. (See MPEP § 2143, I, B).
	 In addition, Chary discloses a sidewall and a passivation layer (2517 equivalent to 1908, ARC functions as passivation layer (21/L20-35) and 2508 formed of same material C22/L44-63) lining the sidewall, and a through-wafer via metal overlying (2511) the passivation layer; and 
	d) forming a front contact pad (2510) interconnecting the through-wafer via and the front surface contact (2502).
Regarding claim 25, modified Chary disclose all of the claim limitations as set forth above.
	In addition, Chary does disclose thinning the substrate to a thickness between 20-200 microns, however discloses thinning only after the via structure is formed (C16/L50-65).
Since the via of Chary through the modification of Akram above results in a via which goes through the substrate, it would have been obvious to one of ordinary to perform the thinning step before or after the formation of via since the result would have been the same a thinned substrate with a via formed through the substrate.
	 The selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).
	Regarding claim 31, modified Chary discloses all of the claim limitations as set forth above.
In addition, Chary discloses wherein the passivation layer thickness is 3 microns (C15/L20-26).
	Regarding claims 32 and 33, modified Chary discloses all of the claim limitations as set forth above.
	In addition, Chary discloses that the side walls are smooth (C11/L55-60) and the back substrate is free of pitting (C17/L38-50)
Claims 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chary (US 9,680,035 B1) in view of Akram (US 5,674,785) as applied to claims 24, 25, and 31-33 above and in view of Song (WO 2015/032241 A1) with Machine Translation provided by (CN 103441155A, same patent family) and in further view of Rubin (US 2009/0025778 A1).
	Regarding claims 26 and 27, modified Chary discloses all of the claim limitations as set forth above.
	In addition, Chary discloses that the bypass diode can be connected to the back interconnection substrate surface (C29/L45-47). Since the metallized portions of the back interconnection of the substrate are forming the front contact pad, necessarily the bypass diode will only be mounted after forming the front contact pad and completion of the back surface interconnections on the substrate.
	However, Chary does not disclose the position of the diode with respect to the via, however does disclose vias which have empty space (see Fig. 15). 
	There are only two possible positions on the back surface interconnection substrate outside of via or inside the via.
	Furthermore, Song discloses a bypass diode (layers 005-007 form diode) can be placed inside a via on a substrate (Abstract [0040]). 
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the position of the back surface interconnected substrate bypass diode of modified Chary so that it was inside the via because it is one of two possible positions and furthermore because Song discloses that it is known to have a bypass diode within a via.
The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).  

Rubin discloses (See Fig. 1) that a bypass diode (18) can be interconnected through layer of adhesive (134 [0093]) on a back surface of a substrate (layer of adhesive would insulate the bypass diode) and subsequently the a back contact pad (16 [0093]) can be interconnected and the front side contact pad can be interconnected (12 [0075] [0085]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of interconnecting the bypass diode of modified Chary so that it is interconnected to the back contact pad and the front contact pad through the TSV metal connection because doing so would allow it to function as a bypass diode and in addition would reduce the length of wiring and simplify manufacturing processes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726